Citation Nr: 0408393	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  00-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1952 to May 1956.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina that found that 
the veteran had not submitted new and material evidence to 
reopen his claims for service connection.  In a separate 
decision issued in May 2003, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claims of entitlement to service connection for low back, 
neck, and shoulder disorders, and granted the appeal to that 
extent.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

Based upon a preliminary review of the record, the Board 
finds that additional development must be accomplished prior 
to further appellate review of this case.  Notably, the RO 
has not notified the veteran of the provisions of the VCAA.  
The only VCAA notice provided to the veteran during the 
pendency of this appeal was contained in the May 2003 Board 
decision.  In addition, the law concerning the VCAA has been 
further modified by Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) (and interpreted by subsequent 
precedent opinions of VA's General Counsel).  Accordingly, 
the Board finds that the RO must accomplish the duties to 
notify and to assist as mandated by the VCAA.  Since the case 
is being remanded anyway, the opportunity presents itself for 
the RO to satisfy fully the notice requirements of the VCAA.

Regarding VA's duty to assist, the veteran claims that his 
current low back, neck, and shoulder disorders are due to an 
injury sustained during active service.  It is noted that, 
during active service in November 1953, the veteran sustained 
fractures through both pubis rami, an incomplete fracture of 
the left ilium wing, and multiple bruises and contusions.  
However, the record does not include private and VA medical 
records from July 1999 to the present.  The record also does 
not contain a comprehensive VA medical examination and 
opinion.  The Board finds a remand to complete the record is 
necessary.  

Accordingly, these matters are remanded for the following:

1.  The RO must comply with all notice 
provisions of the VCAA, in accordance 
with pertinent Statutes, implementing 
regulations, and all interpretative Court 
decisions and Precedent General Counsel 
opinions.  In particular, the RO should 
notify the veteran of evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  

2.  The RO should obtain all pertinent VA 
and private treatment records related to 
the veteran's low back, neck, and 
shoulder disorders not previously 
associated with the claims file, 
especially those dated from July 1999 to 
the present.  The veteran should assist 
in this matter by identifying all sources 
of treatment.

3.  Then, the RO should arrange for a VA 
examination by an orthopedic specialist 
to ascertain the nature and etiology of 
the veteran's current low back, neck, and 
shoulder disorders.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the veteran's claims file must be 
made available to the examiner for 
review.  The examiner should review all 
pertinent records associated with the 
claims.  Any and all indicated 
evaluations, studies, and tests should be 
accomplished.  The examiner should report 
complaints and clinical findings in 
detail, and should opine whether it is at 
least as likely as not that the veteran's 
current low back, neck, or shoulder 
disorders, each, are related to his 
active service.  Specifically, the 
examiner should opine whether any current 
disorder was incurred in or aggravated by 
active service or whether it is 
proximately due to or aggravated by the 
veteran's service-connected left hip 
disability.  The examiner should explain 
the rationale for all opinions given.

4.  Then, the RO should readjudicate the 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and given ample 
opportunity to respond.  The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


